Name: Council Regulation (EEC) No 1655/76 of 29 June 1976 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7. 76 Official Journal of the European Communities No L 185/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1655/76 of 29 June 1976 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom average recorded in the preceding years ; whereas appropriate measures must be taken to ensure that quantities in excess of this percentage can be used for purposes other than direct consumption ; Whereas the criteria envisaged by the European Council in Dublin for fixing the cif price , which New Zealand must guarantee to observe, do not cover only the production costs in New Zealand and the trans ­ port costs beween New Zealand and the United Kingdom but also take into account supply and demand developments in the major producing and consuming countries of the world as well as the level and evolution of prices in the Community, including intervention prices ; Whereas the special levies applicable to imports of butter from New Zealand into the United Kingdom shall be fixed at a level ensuring that the quantities imported can be sold without disturbing the market in butter of Community origin ; Whereas use may be made as far as necessary of the other procedure governing these arrangements until 31 December 1977, which is laid down in Council Regulation (EEC) No 226/73 of 31 January 1973 laying down general rules for imports of New Zealand butter and cheese into the United Kingdom (2), as last amended by Regulation (EEC) No 3067/75 (3 ), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession ('), and in parti ­ cular Article 5 (2) of Protocol 18 , hereinafter called 'the Protocol ', Having regard to the proposal from the Commission , Whereas the said Protocol provides, as a transitional arrangement, that the United Kingdom is authorized to import certain quantities of New Zealand butter on special terms from 1973 until 1977 ; whereas, under Article 5 (2) of the Protocol , appropriate measures to ensure the maintenance after 31 December 1977 of the exceptional arrangements in respect of imports of butter from New Zealand, including the details of such arrangements, shall be determined in the light of the review specified in paragraph 1 of the abovemen ­ tioned Article ; Whereas the European Council , at its meeting in Dublin on 10 March 1975 , has already fixed a certain framework for the said measures ; whereas it was indi ­ cated that , depending upon future market develop ­ ments , the annual quantities to be established under the special arrangements for the period from 1 January 1978 to 31 December 1980 , could remain close to the quantities delivered in 1974 under the Protocol and the quantities envisaged for 1975 by New Zealand in March 1975 ; whereas these quanti ­ ties amounted to 117 350 metric tons and 125 000 metric tons ; Whereas in order to ensure balanced market supplies of butter intended for direct consumption in the United Kingdom, it is necessary to determine a percentage to be observed for New Zealand butter ; whereas a percentage of 25 % corresponds to the HAS ADOPTED THIS REGULATION : Article 1 1 . The United Kingdom is authorized , as a transi ­ tional arrangement, to import from New Zealand certain quantities of butter on the following terms . (  ) OJ No L 73 , 27 . 3 . 1972, p. 5 . ( : ) OJ No L 27 , 1 . 2 . 1973 , p . 17 . ( 5 ) OJ No L 307, 27 . 11 . 1975 , p . 4 . No L 185/2 Official Journal of the European Communities 9 . 7. 76 Article 2 ( 1 ) has been observed, may benefit from the special terms set out in Article 1 . 2 . The quantities referred to in paragraph 1 shall be :  1978 : 125 000 metric tons,  1979 : 120 000 metric tons,  1980 : 115 000 metric tons . 3 . Without prejudice to the detailed rules deter ­ mined by the Council , acting unanimously on a pro ­ posal from the Commission, the butter imported into the United Kingdom in accordance with the provi ­ sions of this Regulation may not become the subject of intra-Community trade or of re-exportation to third countries . Article 5 1 . It may be decided that the quantities of butter imported under this Regulation , which exceed 25 % of the total quantity of butter sold for direct consump ­ tion in the United Kingdom during the preceding year, must be sold under conditions to be determined, for uses other than direct consumption . 2 . Without prejudice to Articles 2 ( 1 ) and 3 (3), the terms referred to in paragraph 1 may provide for a differentiation of the special levy according to how the butter is used, whether for direct consumption or for other uses . 3 . In order to guarantee that this butter is used for purposes other than direct consumption , provision may be made, on import, for this butter to meet special conditions to be defined . Article 6 The United Kingdom shall communicate all informa ­ tion necessary for the application of this Regulation to the Commission , which shall inform the other Member States thereof. Article 7 The Commission shall submit to the Council before 15 May each year and for the first time before 15 May 1979 a report on the manner in which the provisions of this Regulation have been applied during the preceding year . Article 2 1 . The quantities of butter specified in Article 1 (2) shall be imported into the United Kingdom at a price the observance of which must be guaranteed at the cif stage by New Zealand . That price shall be fixed by the Council , acting by a qualified majority, on a pro ­ posal from the Commission . On the basis of a periodical review, the price referred to in paragraph 1 shall be adjusted as necessary having regard to the supply and demand developments in the major producing and consuming countries of the world and also to the level and evolution of prices in the Community  including intervention prices  and in New Zealand, taking into account, moreover, cost developments in New Zealand and trends in freight charges . Article 3 1 . A special levy shall be applied on importation of the quantities of butter specified in Article 1 (2). 2 . The special levy shall be determined on the basis of the difference between the cif price referred to in Article 2 ( 1 ), plus the total costs between the cif stage and the stage of initial sale, and the market price of New Zealand butter in the United Kingdom . 3 . The special levy shall , so as to ensure that the annual quantities specified in Article 1 (2) are effec ­ tively marketed , be fixed at a level permitting the sale of butter at a consistent rate without disrupting the market in Community butter . 4 . The special levy charged shall be that ruling on the day of importation in the United Kingdom . A rticle 4 Only butter which has been proved to be of New Zealand origin and for which the price referred to in Article 8 Detailed rules for the application of this Regulation , and in particular the amount of the special levy as well as the conditions mentioned in Article 5 ( 1 ), shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1978 . 9 . 7 . 76 Official Journal of the European Communities No L 185/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1976 . For the Council The President G. THORN